Avino Silver & Gold Mines Ltd. Suite 400 – 455 Granville Street Vancouver, BCV6C1T1 Ph: (604) 682-3701 Fax: (604) 682-3600 www.avino.com, ir@avino.com June 11, 2007 TSX - V Trading symbol: ASM U.S. OTC BB symbol: ASGMF FSE: GV6 AVINO ANNOUNCES FURTHER RESULTS OF DRILLING Avino Silver & Gold Mines Ltd. (the “Company”) is continuing to explore its large Avino property located 80 kilometres north-east of Durango, Mexico.The Company is pleased to announce results of their diamond drill holes on the various gold, silver, lead and zinc zones in the area of its former producing (1976 – 2001) silver, copper, & gold mine. The location of these different deposits can be viewed on the Company’s website www.avino.com. Significant intersections were as follows: VEIN OR STRUCTURE Total Depth (m) From (m) To (m) Intersection (m) Au g/t Ag g/t Cu ppm Pb ppm Zn ppm LA ESTELA VEIN LE-06-01 200.00 Did not intersect vein structure. LE-06-02 238.25 215.05 219.1 4.05 0.73 239 Includes: Footwall La Estela Vein 215.05 216.0 0.95 0.869 52.5 216.05 217.10 1.05 0.025 9.0 217.10 218.10 1.00 0.015 14.8 218.10 218.60 0.50 0.052 18.0 Hangingwall La Estela 218.60 219.10 0.50 3.95 1744.1 9460 24600 5500 LE-06-03 251.85 221.85 223.70 1.85 0.85 80 Includes: 221.85 222.85 1.00 1.37 132.1 222.85 223.70 0.85 0.24 18.4 CERRO SAN JOSE The two drill holes did not intersect the structure. SJ-06-01 320.55 SJ-06-02 373.70 VEIN OR STRUCTURE Total Depth (m) From (m) To (m) Intersection (m) Au g/t Ag g/t Cu ppm Pb ppm Zn ppm LOS ANGELES LA-07-01 358.90 327.25 329.65 2.40 0.39 119 Includes: 327.25 327.25 0.30 13.645 711.9 5602 8259 4220 327.55 328.35 0.80 0.368 5.5 141 1192 1490 328.35 329.25 0.90 0.044 1.1 29 317 1217 329.25 329.65 0.40 0.649 168.7 3346 61700 59000 LA-07-02 358.90 100.35 101.35 1.00 0.052 15.5 9 76 356 101.35 102.35 1.00 0.015 3.3 9 301 644 102.35 103.35 1.00 0.085 7.2 35 259 849 103.35 104.35 1.00 0.480 45.5 49 229 487 LA-07-03 185.30 123.30 124.30 1.00 0.130 59.7 135 1994 15800 127.10 127.75 0.65 0.040 43.1 602 2952 26000 130.35 131.30 0.95 0.319 59.1 1143 1330 3580 132.15 132.30 0.15 1.783 71.2 445 64200 60000 LA-07-04 140.40 100.70 107.4 6.7 100.70 101.70 1.00 0.404 48.8 48 402 2189 101.70 102.80 1.10 0.630 >200 555 1277 3660 102.80 103.80 1.00 0.373 45.3 35 470 589 103.80 104.75 0.95 0.149 20.9 36 258 403 104.75 105.80 1.05 3.444 67.9 42 285 589 105.80 106.80 1.00 0830 >200 210 2519 7532 106.80 107.40 0.60 0.329 168.5 78 1103 2762 LA-07-05 115.25 95.80 96.60 0.80 0.093 54.4 1836 806 1300 99.80 100.15 0.35 0.992 87 103 248 337 100.55 101.25 0.70 0.418 174.2 304 2563 13500 SANTIAGO STRUCTURE ST-07-01 309.05 51.00 51.25 0.25 7.260 37 108 >10000 >10000 55.45 56.45 1.00 0.040 55.9 9940 1038 402 ST-07-02 200.05 120.80 121.10 0.30 0.09 59.1 2652 14100 37800 SANTA ANA, SAN PEDRO & SAN PAUL:No significant intercepts STA-07-01 315.30 SP&P-07-01 181.25 NUESTRA SENORA NS-07-01 167.10 99.40 99.85 0.45 0.045 258.2 7184 65500 77800 159.90 161.05 1.15 3.291 53.6 14700 157 661 161.05 161.95 0.90 1.195 33.8 8469 133 359 NS-07-02 134.05 NS-07-03 121.35 HOLES NS-07-02, and 03 did not intersect the Nuestra Senora Vein (probably due to faulting). VEIN OR STRUCTURE Total Depth (m) From (m) To (m) Intersection (m) Au g/t Ag g/t Cu ppm Pb ppm Zn ppm NS-07-04 101.60 68.90 69.55 0.65 0.115 38.8 1669 2968 1429 90.55 91.25 0.70 0.02 53.9 225 518 1213 91.25 91.90 0.65 0.01 22 50 763 1335 91.90 94.15 2.25 0.04 143 Includes: 91.90 92.90 1.00 0.03 146 233 829 2262 92.90 93.40 0.50 0.015 196.5 578 1728 3321 93.40 94.15 0.75 0.065 103.4 875 >10000 >10000 NS-07-05 124.85 61.05 61.45 0.40 0.195 27.4 126 1115 245 61.45 62.45 1.00 0.115 19.6 49 1485 600 62.45 63.15 0.70 0.150 58.9 314 1189 337 GEOPHYSICAL – IP TARGET Depth (m) From (m) To (m) Intersection (m) Au g/t Ag g/t Cu ppm Pb ppm Zn ppm GFA-07-01 360.75 260.30 262.355 2.05 260.30 261.20 0.90 0.055 10.6 33 421 1908 261.20 261.95 0.75 0.030 4.7 14 286 1668 261.95 262.35 0.40 0.790 209.2 554 751 3657 In 2007, Avino drilled 40 holes on its Mexican property totalling 8537.70 metres.For results of holes SG-07-01 through SG-07-08 on the San Gonzalo Zone, please see news release dated March 26, 2007. We are currently awaiting assay results for holes GAP-07-01 through GAP-07-03 in the Gap Zone, GPE-07-01 on the Guadalupe Vein, SJ-07-01 on the intersection of the San José – La Estela – Aguila Mexicana vein systems and holes ST-07-03 through ST-07-07 on the Santiago Vein. Sample lengths of the NQ drill core were diamond sawed into halves by mine staff and shipped to Inspectorate Labs in Durango, Mexico, for preparation into pulps and rejects.Pulps were analyzed at Inspectorate Labs in Sparks, Nevada.Gold and silver were analyzed by fire assay using Aqua Regia Leach and AA finish.Other elements are reported from a 29 element I.C.P. package. Avino is now focusing on drilling the San Gonzalo vein system in order to establish a drill indicated resource for San Gonzalo.The Company has also recently completed building a new drill core storage facility which will store in excess of 40,000 metres of core. This report was prepared by Chris J. Sampson, P. Eng., a qualified person under NI 43-101. Avino Silver & Gold Mines Ltd., founded in 1968, has established a long record of mining and exploration.The Company’s focus is the acquisition and aggressive exploration of top silver prospects throughout North America.Avino remains well funded with no debt. On Behalf of the Board “David Wolfin” David Wolfin, President The TSX Venture Exchange has not reviewed and does not accept the responsibility for the accuracy or adequacy of this release.
